Citation Nr: 1612910	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to March 5, 2014, and 60 percent as of March 5, 2014, for service-connected gout.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011 and January 2014, the Board remanded the appeal for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to March 5, 2014, the Veteran's gout has produced flare-ups of pain resulting in some decreased function, however, he has not displayed symptom combinations productive of definite impairment of health objectively support by examination findings or incapacitating exacerbations occurring three or more times a year; therefore, his gout disability is most closely approximated by the assigned 20 percent disability rating. 

2. As of March 5, 2014, the Veteran's gout has not been manifested by weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.

3. The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude the Veteran from obtaining substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to March 5, 2014, the criteria for an increased disability rating in excess of 20 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2015).

2. As of March 5, 2014, the criteria for an increased disability rating in excess of 60 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2015).

3. The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, letters dated in July 2006, June 2007, and June 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the notice letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file.  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in August 2006, November 2007, December 2008, and December 2011.  The findings of the VA examiners involved review of the claims file and a thorough examination of the Veteran and the medical opinions were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its January 2014 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board notes that the AMC have obtained the records outlined in the January 2014 remand instructions.  Based on the foregoing, the Board finds that the VA AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  The RO created a staged rating when the 60 percent rating was awarded.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45. 

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

The Veteran's gout has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which directs that gout be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under Diagnostic Code 5002, an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating warrants a 100 percent disability rating; with less symptomatology than the criteria for a 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods a 60 percent evaluation is assigned; with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year a 40 percent evaluation is assigned; and one or two exacerbations a year in a well-established diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002. 

The Veteran's gout was rated at 20 percent disabling for the period prior to March 5, 2014.  For the period since March 5, 2014, the Veteran's gout has been rated as 60 percent disabling. 

Thus, the Board must consider whether the Veteran is entitled to an increase in a 20 percent rating for the period prior to March 5, 2014, and an increase in a 60 percent rating for the period since March 5, 2014.

Prior to March 5, 2014

According to the evidence of record, the Veteran was afforded a VA examination in August 2006 where he reported he had constant dull ache over the insertion of each Achilles tendons and also over the midfoot medially.  The constant dull ache was 2 to 3 out of a scale of 10 in intensity, which increased gradually upon standing up or walking a long distance.  The Veteran stated that he had to sit and take breaks for a few minutes after walking three to four blocks.  Both feet were affected by gout and usually affected the 1st metatarsophalangeal joint.  He had three gout attacks together on both feet.  The Veteran was on gout medication and still had gout attacks on different joints.  Precipitating factors included prolonged standing and ambulation.  There was no additional limitation of range of motion but there was decreased endurance from the pain at the end of walking several blocks and he had to stop and rest.  

The Veteran was employed as an extradition officer handling prisoners.  He stated he did a lot of standing, walking around, handling of prisoners, and opening doors.  When he experienced attacks of gout, he took sick leave.  There was no effects on the Veteran's usual daily activities unless he had a gout attack, usually limiting ambulation.  There was no episodes of dislocation or recurrent subluxation.  There were no effects on the Veteran's usual occupation or usual daily activities.  

The Veteran underwent another VA examination in November 2007 where it was noted the Veteran's condition had become progressively worse since onset.  There was no functional limitations on standing and walking and no constitutional symptoms of arthritis.  The Veteran experienced four incapacitating episodes of arthritis a year which lasted for days.  He did not need an assistive aid for walking.  The Veteran's symptoms did not include deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, or locking episodes.  The Veteran did have pain, effusion on both sides, and severe flare-ups every two to three weeks.  The Veteran had an antalgic gait.  The examiner determined the Veteran's gouty arthritis was currently not active and without significant effects on his general occupation.  The Veteran stated he current did not have a problem with gout but stated he had to change his employment due to his condition this year to a sedentary office manager.  

In December 2008, the Veteran reported symptoms of gout in his elbows and knees.  Following a physical examination, the VA examiner determined that the Veteran's left elbow and bilateral knees were found to be normal without evidence of a disability.  The Veteran had acute arthropathy of the right elbow consistent with acute flare-up of gout which the VA examiner determined should resolve without disabling residuals.  There was no additional limitation noted with three repetitions of movement during the physical examination as related to pain, fatigue, incoordination, weakness, or lack of endurance. 

In December 2011, the Veteran underwent another VA examination where he stated he had about four gout attacks per year, lasting three to four days each time.  A typical gout attacks affected either the metatarsophalangeal joints of the bilateral hands, elbows, metatarsophalangeal joints of the feet.  The symptoms included heat at these joints, swelling, severe pain, and difficulty moving joints at time of the gout attack.  These were not incapacitating attacks and stated his last major incapacitating attacks was in 2005 when his knees were affected and had difficulty with mobility for a prolonged period of time.  Following a physical examination, the VA examiner determined the Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating due to his arthritis condition. 

Based on the evidence of record, prior to March 5, 2014, the Veteran's claim for an increased rating in excess of 20 percent for service-connected gout must be denied.  Here, the medical evidence of record demonstrates that the Veteran reported experiencing symptoms of gout and flare ups, including four separate attacks during 2009 and 2011, and that he has received continuous treatment throughout the appeal period.  However, upon the VA examinations, the Veteran's gout was essentially asymptomatic.  

The Board acknowledges the Veteran's contention that he has experienced four gout attacks during a twelve month period, specifically 2007.  A layperson such as the Veteran is certainly competent to report his observations of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Board does not find his account of the frequency of the gout attacks to be credible, as it is unsupported by the contemporaneous records.  The objective medical evidence does not indicate there were constitutional symptoms of arthritis.  Specifically, in November 2007 where were no functional limitations on standing and walking.  Additionally, in December 2011, the Veteran stated he did not have incapacitating attacks and that his last major incapacitating attacks was in 2005 when his knees were affected and had difficulty with mobility for a prolonged period of time.  Therefore, while such evidence documents flare-ups with resulting pain that limits the Veteran's mobility, the Veteran has not been shown to have been prescribed bed rest for his gout disability, neither has he contended as much. 

In making this determination, the Board affords great probative value to the VA examinations of record, as reviewed above.  The examiners reviewed the Veteran's claims file, obtained a medical history, and conducted thorough physical examinations.  

The Board has considered all other potential applicable diagnostic codes.  However, no such diagnostic codes provide for a higher rating than 20 percent for the period prior to March 5, 2014.  In reaching this decision, the Board has considered the effects of pain during use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202. 

Thus, it is apparent that the Veteran experiences flare-ups of pain due to gout resulting in some decreased function, however, he has not displayed symptom combinations productive of definite impairment of health objectively support by examination findings or incapacitating exacerbations occurring three or more times a year; therefore, an increased 40 percent disability rating is not warranted for any period on appeal prior to March 5, 2014. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased initial disability rating in excess of 20 percent for gout prior to March 5, 2014.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of March 5, 2014

According to a VA treatment record, dated March 5, 2014, the Veteran reported he had frequent gout attacks of approximately six or seven episodes in the last year.  

The Veteran underwent another VA examination in December 2014 where the VA examiner determined the Veteran had pain in the right knee, left elbow, and bilateral feet and toes.  The Veteran also had limitation of motion in the right knee and left elbow.  The Veteran did not lose weight or anemia due to the arthritis condition.  The Veteran did not have any joint deformities attributable to the arthritis.  The VA examiner determined the Veteran's arthritis condition caused exacerbation which were incapacitating, averaging 4 or more times a year and lasting greater one to two weeks.  He stated the most recent incapacitating exacerbation occurred six months ago, lasting approximately two week.  The Veteran's arthritis was not manifested by constitutional manifestations associated with active joint involvement which were totally incapacitating.  The VA examiner stated the Veteran's arthritis was not manifested by severely incapacitating exacerbations occurring four or more times a year or lesser number over prolonged periods.  

Based on the medical evidence, the Board finds that the Veteran's gout is no more than 60 percent disabling for the period as of March 5, 2014 under Diagnostic Codes 5002 and 5017.  It is important to note that the gout is limited to the Veteran's feet.  The December 2014 VA examiner specifically indicated that the Veteran's gout was not manifested by severely incapacitating exacerbations occurring four or more times a year or lesser number over prolonged periods and without weight loss and anemia.  The Veteran's gout did not involve constitutional manifestations associated with active joint involvement which were totally incapacitating as required for an increased 100 percent rating under Diagnostic Codes 5002 and 5017 for the period as of March 5, 2014.  There is clearly no evidence that the Veteran's gout is totally incapacitating for this period. 

The Board has considered all other potential applicable diagnostic codes.  However, no such diagnostic codes provide for a higher rating than 60 percent for the period as of March 5, 2014.  

The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  In reaching this decision, the Board has considered the effects of pain during use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202. 

The preponderance of the evidence is against the claim for an increase in a 60 percent rating for gout for the period since March 5, 2014; there is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
 application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation Service, under 38 C.F.R. § 3.321 is not warranted. 

TDIU

The Veteran is service-connected for asthma with chronic obstructive pulmonary disease assigned a 30 percent from May 20, 2006, and 60 percent from November 3, 2009; gout assigned a 20 percent disability rating from May 1, 2000, and 60 percent from March 5, 2014; left shoulder bursitis assigned a 10 percent disability rating from May 1, 2000; right shoulder bursitis assigned a 10 percent disability rating from May 1, 2000; left foot Achilles tendonitis with sesamoiditis and accessory navicular assigned a 10 percent disability rating from May 1, 2000; right foot Achilles tendonitis with sesamoiditis and accessory navicular assigned a 10 percent disability rating from May 1, 2000; hypertension assigned a noncompensable rating from May 20, 2006, and a 10 percent rating from December 22, 2011; post-thrombotic syndrome of the right lower extremity (claimed as blood clots secondary to gout) assigned a 10 percent disability rating from September 1, 2015; hemorrhoids assigned a noncompensable rating from May 1, 2000; appendectomy scar assigned a noncompensable rating from May 1, 2000; deep thrombosis in the right leg (claimed as blood clots secondary to gout) assigned a noncompensable rating from December 1, 2015.  The combined disability ratings are as follows:  60 percent, effective May 1, 2000; 70 percent, effective May 20, 2006; 80 percent, effective November 3, 2009; 90 percent, effective March 5, 2014; and 100 percent, effective September 1, 2015.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability, as will disabilities of common etiology.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his or her age or any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

In this case, the Board finds that at no time during the pendency of the appeal has a TDIU been warranted.  According to an August 2015 rating decision, the VA determined clear and unmistakable error was found in the evaluation of service-connected asthma with chronic obstructive pulmonary disease.  As a result, a retroactive increase was applied where the Veteran's service-connected asthma was assigned 60 percent rating from November 3, 2009, bringing the combined evaluation to 80 percent.  As such, the Veteran met the schedular requirements under the provisions of 38 C.F.R. § 4.16(a) as of November 3, 2009.  However, the Board finds that entitlement to TDIU is not warranted under 38 C.F.R. § 4.16(a).  In the evidence discussed above, VA examiners indicated that the Veteran's service-connected disabilities, including gout, did not preclude him from obtaining and maintaining employment.  Although some evidence indicates that the Veteran will have some difficulty finding and maintaining employment, these difficulties are considered in the assigned disability rating.  Specifically, the VA examiner who conducted the March 2016 VA examination regarding the Veteran's claim for entitlement to service connection for post-thrombotic syndrome of the right lower extremity (claimed as bloodclots secondary to gout), determined that the Veteran had difficulty walking long distances or standing for long periods of time without rest.

Despite the reasons discussed, the Board finds it is significant that the Veteran is still currently employed.  According to the record, the Veteran's claim for TDIU submitted in July 2014 indicated he was employed at Walmart in Harker Heights, Texas.  He stated he was a produce supervisor from August 8, 2009, to the present, working 40 plus hours a week and earning $1850.00 a month.  He stated he did not work for over three months due to his service-connected disabilities.  The Veteran stated that he had to step down from being a supervisor at Walmart and had to work part time due to his disabilities. 

In support of the Veteran's claim, R. Almaguer, a merchandise supervisor in the produce department at Walmart, submitted a statement, dated July 2014, that the Veteran did "miss numerous days, he has exceedingly missed numerous days of work due to his concurrent disabilities, it has had an impact on scheduling and although his medical issues are concurrent has needed to take several medical leaves from work."  

A statement from Dr. R.R. Perry, the Veteran's private physician, received by the VA in July 2014, stated that "[a]s a result of the combined disability... [the Veteran] has had to step down from his supervisory role at his workplace."

Finally, according to a statement from the Veteran's supervisor at Walmart, dated February 2015, the Veteran was still employed as a produce sales associate.  He worked 8 hours a date and 32 to 34 hours a week.

Although the Veteran contends that his service-connected disabilities precludes employment, the Board finds that the evidence weighs against the claim as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

The Board is sympathetic to the Veteran's and his representative's assertions regarding the impact of his service-connected disabilities on his occupational functioning.  However, those difficulties are compensated by his current schedular ratings for those disabilities for the appropriate periods.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Therefore, while not discounting the significant effect that the service-connected asthma with chronic obstructive pulmonary disease; gout, left shoulder bursitis; right shoulder bursitis; left foot Achilles tendonitis with sesamoiditis and accessory navicular; right foot Achilles tendonitis with sesamoiditis and accessory navicular; hypertension; post-thrombotic syndrome of the right lower extremity (claimed as blood clots secondary to gout), hemorrhoids, appendectomy scar, deep thrombosis in the right leg (claimed as blood clots secondary to gout) associated with gout have on the Veteran's employability, the Board finds that the Veteran's reported manifestations and medical opinions provided by VA examiners are more probative on the issue of a TDIU.  Moreover, while his service-connected disabilities may cause some economic inadaptability, that also is taken into account in the currently assigned ratings, which contemplates significant impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability for the entire period of appeal based solely on these disabilities.  38 C.F.R. § 4.1 (2015).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities did not solely, or in combination, render him unable to secure or follow a substantially gainful occupation.  The Board finds that referral to the Director, Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is also not warranted.

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation during the entire period on appeal.  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49


ORDER

Entitlement to a disability rating in excess of 20 percent for gout prior to March 5, 2014 is denied.

Entitlement to a disability rating in excess of 60 percent for gout from March 5, 2014 is denied.

Entitlement to a total disability rating based on TDIU is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


